


109 HR 5695 IH: Chemical Facility Anti-Terrorism Act of

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5695
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Daniel E. Lungren of
			 California (for himself, Mr. Thompson of
			 Mississippi, Mr. Shays,
			 Ms. Loretta Sanchez of California,
			 Mr. Linder,
			 Ms. Harman,
			 Mr. McCaul of Texas,
			 Ms. Jackson-Lee of Texas,
			 Mr. Simmons,
			 Mrs. Christensen, and
			 Mr. Fossella) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to provide for
		  the regulation of certain chemical facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chemical Facility Anti-Terrorism Act
			 of 2006.
		2.Regulation of
			 chemical facilities
			(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by adding at the end the following new title:
				
					XVIIIRegulation of
				Chemical Facilities
						1801.DefinitionsIn this title, the following definitions
				apply:
							(1)The term
				environment has the meaning given the term in section 101 of the
				Comprehensive Environmental Response Compensation and Liability Act of 1980 (42
				U.S.C. 9601).
							(2)The term
				owner or operator of a chemical facility means any person who
				owns, leases, or operates a chemical facility.
							(3)The term
				release has the meaning given the term in section 101 of the
				Comprehensive Environmental Response Compensation and Liability Act of 1980 (42
				U.S.C. 9601).
							(4)The term
				chemical facility security measure means any action taken to
				ensure or enhance the security of a chemical facility against a chemical
				facility terrorist incident, including—
								(A)employee
				background checks;
								(B)employee
				training;
								(C)personnel security
				measures;
								(D)the limitation and
				prevention of access to controls of the chemical facility;
								(E)protection of the
				perimeter of the chemical facility or the portion or sector within the facility
				in which a substance of concern is stored, used or handled, utilizing fences,
				barriers, guards, or other means;
								(F)installation and
				operation of cameras or other intrusion detection sensors;
								(G)the implementation
				of measures to increase computer or computer network security;
								(H)contingency and
				evacuation plans;
								(I)the relocation or
				hardening of storage or containment equipment; and
								(J)other security
				measures to prevent, protect against, or reduce the consequences of a chemical
				facility terrorist incident, as determined by the Secretary.
								(5)The term
				substance of concern means a chemical substance in quantity and
				form that—
								(A)is listed under
				paragraph (3) of section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)) and
				has not been exempted from designation as a substance of concern by the
				Secretary under section 4(a); or
								(B)is designated by
				the Secretary by regulation in accordance with section 1802(a).
								(6)The term
				chemical facility terrorist incident means—
								(A)an act of
				terrorism committed against a chemical facility;
								(B)the release of a
				substance of concern from a chemical facility into the surrounding area as a
				consequence of an act of terrorism; or
								(C)the obtaining of a
				substance of concern by any person for the purposes of releasing the substance
				off-site in furtherance of an act of terrorism.
								1802.Designation
				and ranking of chemical facilities
							(a)Substances of
				concern
								(1)Designation by
				the SecretaryThe Secretary may—
									(A)designate any
				chemical substance as a substance of concern;
									(B)exempt any chemical
				substance from being designated as a substance of concern;
									(C)establish and
				revise, for purposes of making determinations under subsection (b), the
				threshold quantity for a chemical substance; or
									(D)require the
				submission of information with respect to the quantities of substances of
				concern that are used, stored, manufactured, processed, or distributed by any
				chemical facility.
									(2)Matters for
				consideration
									(A)In
				generalIn designating or exempting a chemical substance or
				establishing or adjusting the threshold quantity for a chemical substance under
				paragraph (1), the Secretary shall consider the potential extent of death,
				injury, or serious adverse effects to human health, the environment, critical
				infrastructure, national security, the national economy, or public welfare that
				would result from a terrorist release of the chemical substance.
									(B)Adoption of
				certain threshold quantitiesThe Secretary may adopt the
				threshold quantity established under paragraph (5) of subsection (r) of section
				112 of the Clean Air Act (42 U.S.C. 7412(r)(5)) for any substance of concern
				that is also listed under paragraph (3) of that subsection.
									(b)List of
				significant chemical facilities
								(1)In
				generalThe Secretary shall maintain a list of significant
				chemical facilities in accordance with this subsection.
								(2)Required
				facilitiesThe Secretary shall include on the list maintained
				under paragraph (1) a chemical facility that has more than the threshold
				quantity established by the Secretary of any substance of concern.
								(3)Authority to
				designate chemical facilitiesThe Secretary may designate a
				chemical facility not required to be included under paragraph (2) as a
				significant chemical facility and shall include such a facility on the list
				maintained under paragraph (1). In designating a chemical facility under this
				paragraph, the Secretary shall use the following criteria:
									(A)The potential
				threat or likelihood that the chemical facility will be the target of
				terrorism.
									(B)The potential
				extent of death, serious injury or adverse effects to the health and safety of
				the surrounding population that could result from a chemical facility terrorist
				incident.
									(C)The nature and
				quantity of the substances of concern present at the chemical facility.
									(D)The potential
				threat caused by a person obtaining a substance of concern in furtherance of an
				act of terrorism.
									(E)The potential harm
				to critical infrastructure, national security, and the national economy from a
				chemical facility terrorist incident.
									(c)Assignment of
				chemical facilities to risk-based tiers
								(1)AssignmentThe
				Secretary shall assign each chemical facility on the list of significant
				chemical facilities under subsection (b) to one of at least four risk-based
				tiers established by the Secretary.
								(2)Provision of
				informationThe Secretary may request, and a chemical facility
				shall provide, any information the Secretary determines is necessary for the
				Secretary to assign the chemical facility to the appropriate tier under
				paragraph (1).
								(3)NotificationNot
				later than 60 days after assigning a chemical facility to a tier under this
				subsection, the Secretary shall notify the chemical facility of the tier to
				which the facility is assigned and shall provide the facility with the reasons
				for assignment of the facility to such tier.
								(4)High-risk
				chemical facilitiesAt least one of the tiers established by the
				Secretary for the assignment of chemical facilities under this subsection shall
				be a tier designated for high-risk chemical facilities.
								(d)Periodic review
				of list of chemical facilities
								(1)RequirementNot
				later than 3 years after the date on which the Secretary develops the list of
				significant chemical facilities under subsection (b)(1) and every 3 years
				thereafter, the Secretary shall—
									(A)consider the
				criteria under subsection (b)(3); and
									(B)determine whether
				to add a chemical facility to the list of significant chemical facilities
				maintained under subsection (b)(1) or to remove or change the tier assignment
				of any chemical facility on such list.
									(2)Authority to
				reviewThe Secretary may, at any time, after considering the
				criteria under subsection (b)(3), add a chemical facility to the list of
				significant chemical facilities maintained under subsection (b)(1) or remove or
				change the tier assignment of any chemical facility on such list.
								(3)NotificationNot
				later than 30 days after the date on which the Secretary adds a facility to the
				list of significant chemical facilities maintained by the Secretary under
				subsection (b)(1), removes a facility from such list, or changes the tier
				assignment of any facility on such list, the Secretary shall notify the owner
				of that facility of that addition, removal, or change.
								1803.Vulnerability
				assessments and facility security plans
							(a)Vulnerability
				assessment and facility security plan required for chemical facilities
								(1)Requirement for
				vulnerability assessment and security plan
									(A)Regulations
				requiredThe Secretary shall prescribe regulations to—
										(i)establish
				standards, protocols, and procedures for vulnerability assessments and facility
				security plans to be required for chemical facilities on the list maintained by
				the Secretary under section 1802(b)(1); and
										(ii)require the owner
				or operator of each such facility assigned to the high-risk tier under section
				1802(c)(4), to—
											(I)conduct an
				assessment of the vulnerability of the chemical facility to a chemical facility
				terrorist incident in accordance with section 1803(b)(1); and
											(II)prepare and
				implement a facility security plan that addresses the results of the
				vulnerability assessment in accordance with section 1803(b)(2); and
											(iii)set deadlines for
				the completion of vulnerability assessments and facility security plans.
										(B)Deadline for
				high-risk chemical facilitiesThe owner or operator of a facility
				assigned to the high-risk tier under section 1802(c)(4) shall submit to the
				Secretary a vulnerability assessment and facility security plan not later than
				6 months after the date on which the Secretary prescribes regulations under
				this subsection.
									(2)Criteria for
				regulationsThe regulations required under paragraph (1)
				shall—
									(A)be
				risk-based;
									(B)be
				performance-based; and
									(C)take into
				consideration—
										(i)the cost and
				technical feasibility of the compliance by a chemical facility with the
				requirements under this title;
										(ii)the different
				quantities and forms of substances of concern stored, used, and handled at
				chemical facilities; and
										(iii)the matters for
				consideration under section 1802(a)(2).
										(3)Provision of
				assistance and guidanceThe
				Secretary shall provide assistance and guidance to a chemical facility
				conducting a vulnerability assessment or facility security plan required under
				this section.
								(b)Additional
				requirements for high-risk chemical facilities
								(1)Requirements for
				vulnerability assessmentsIn
				the case of a facility assigned to the high-risk tier under section 1802(c)(4),
				the Secretary shall require that the vulnerability assessment required under
				this section include each of the following:
									(A)The identification
				of any hazard that could result from a chemical facility terrorist incident at
				the facility.
									(B)The number of
				individuals at risk of death, injury, or severe adverse effects to human health
				as a result of a chemical facility terrorist incident at the facility.
									(C)Information
				related to the criticality of the facility for purposes of assessing the degree
				to which the facility is critical to the economy or national security of the
				United States.
									(D)The proximity or
				interrelationship of the facility to other critical infrastructure.
									(E)Any vulnerability
				of the facility with respect to—
										(i)physical
				security;
										(ii)programmable
				electronic devices, computers, computer or communications networks, or other
				automated systems used by the facility;
										(iii)alarms, cameras,
				and other protection systems;
										(iv)communication
				systems;
										(v)any utility or
				infrastructure (including transportation) upon which the facility relies to
				operate safely and securely; or
										(vi)the structural
				integrity of equipment for storage, handling, and other purposes.
										(F)Any information
				relating to threats relevant to the facility that is provided by the Secretary
				in accordance with paragraph (3).
									(G)Such other
				information as the Secretary determines is appropriate.
									(2)Requirements for
				facility security plansIn
				the case of a facility assigned to the high-risk tier under section 1802(c)(4),
				the Secretary shall require that the facility security plan required under this
				section include each of the following:
									(A)Chemical facility
				security measures to address the vulnerabilities of the facility to a chemical
				facility terrorist incident.
									(B)A plan for periodic
				drills and exercises to be conducted at the facility that include participation
				by local law enforcement agencies and first responders, as appropriate.
									(C)Equipment, plans,
				and procedures to be implemented or used by or at the chemical facility in the
				event of a chemical facility terrorist incident that affects the facility,
				including site evacuation, release mitigation, and containment plans.
									(D)An identification
				of any steps taken to coordinate with State and local law enforcement agencies,
				first responders, and Federal officials on security measures and plans for
				response to a chemical facility terrorist incident.
									(E)A description of
				other actions or procedures the Secretary determines are appropriate to address
				the vulnerability of the facility to a chemical facility terrorist
				incident.
									(3)Provision of
				threat-related informationThe Secretary shall provide in a timely
				manner, to the maximum extent practicable under applicable authority and in the
				interests of national security, to an owner or operator of a facility assigned
				to the high-risk tier under section 1802(c)(4), threat information that is
				relevant to the facility, including an assessment of the most likely method
				that could be used by terrorists to exploit any vulnerabilities of the facility
				and the likelihood of the success of such method.
								(4)Red team
				exercisesThe Secretary shall
				conduct red team exercises at facilities selected by the Secretary that have
				been assigned to the high-risk tier under section 1802(c)(4). The exercises
				shall be conducted after informing the owner or operator of the facility
				selected and shall be designed to identify at each selected facility—
									(A)any
				vulnerabilities of the facility;
									(B)possible modes by
				which the facility could be attacked; and
									(C)any weaknesses in
				the security plan of the facility.
									(c)Security
				performance requirements
								(1)In
				generalThe Secretary shall, by regulation, establish security
				performance requirements for the facility security plans required by chemical
				facilities assigned to each risk-based tier established under section 1802(c).
				The regulations shall:
									(A)require separate
				and increasingly stringent security performance requirements for facility
				security plans as the level of risk associated with the tier increases;
				and
									(B)permit each
				chemical facility submitting a facility security plan to select a combination
				of chemical facility security measures that satisfy the security performance
				requirements established by the Secretary under this subsection.
									(2)CriteriaIn
				establishing the security performance requirements under paragraph (1), the
				Secretary shall consider the criteria under subsection (a)(2).
								(3)GuidanceThe
				Secretary shall provide guidance to each chemical facility on the list
				maintained by the Secretary under section 1802(b)(1) regarding the types of
				chemical facility security measures that, if applied, could satisfy the
				requirements under this section.
								(4)Enhanced
				security measuresThe Secretary may require chemical facilities
				to maintain the capability to enhance security measures during periods of time
				when the Secretary determines that heightened threat conditions exist.
								(d)Co-located
				chemical facilitiesThe Secretary shall allow the owners or
				operators of two or more chemical facilities that are located geographically
				close to each other or otherwise co-located to develop and implement
				coordinated vulnerability assessments and facility security plans, at the
				discretion of the owner or operator of the chemical facilities.
							(e)Procedures,
				protocols, and standards satisfying requirements for vulnerability assessment
				and security plan
								(1)Determination by
				the SecretaryIn response to a petition by any person, or at the
				discretion of the Secretary, the Secretary may endorse or recognize procedures,
				protocols, and standards that the Secretary determines meet all or part of the
				requirements of this section.
								(2)Use of procedures,
				protocols, and standards
									(A)Use by
				individual facilitiesUpon review and written determination by
				the Secretary under paragraph (1) that the procedures, protocols, or standards
				of a chemical facility subject to the requirements of this section satisfy some
				or all of the requirements of this section, the chemical facility may elect to
				comply with those procedures, protocols, or standards.
									(B)Use by classes
				of facilitiesAt the discretion of the Secretary, the Secretary
				may identify a class or category of chemical facilities subject to the
				requirements of this section that may use the procedures, protocols, or
				standards recognized under this section in order to comply with all or part of
				the requirements of this section.
									(3)Partial
				approvalIf the Secretary finds that a procedure, protocol, or
				standard satisfies only part of the requirements of this section, the Secretary
				may allow a chemical facility subject to the requirements of this section to
				comply with that procedure, protocol, or standard for purposes of that
				requirement, but shall require the facility to submit of any additional
				information required to satisfy the requirements of this section not met by
				that procedure, protocol, or standard.
								(4)NotificationIf
				the Secretary does not endorse or recognize a procedure, protocol, or standard
				for which a petition is submitted under paragraph (1), the Secretary shall
				provide to the person submitting a petition under paragraph (1) written
				notification that includes an explanation of the reasons why the endorsement or
				recognition was not made.
								(5)ReviewNothing
				in this subsection shall relieve the Secretary (or a designee of the Secretary
				which may be a third party auditor certified by the Secretary) of the
				obligation—
									(A)to review a
				vulnerability assessment and facility security plan submitted by a high-risk
				chemical facility under this section; and
									(B)to approve or
				disapprove each assessment or plan on an individual basis.
									(f)Other
				authorities
								(1)Existing
				authoritiesA chemical facility on the list maintained by the
				Secretary under section 1802(a)(1) that is required to prepare a vulnerability
				assessment and facility security plan under the provisions of chapter 701 of
				title 46, United States Code, or section 1433 of the Safe Drinking Water Act
				(42 U.S.C. 300i-2) shall not be subject to the requirements of this section,
				unless the Secretary, after reviewing the vulnerability assessment or facility
				security plan prepared by the chemical facility, finds, in consultation with
				the appropriate authorities, that the chemical facility requires more stringent
				security measures.
								(2)CoordinationIn
				the case of any facility required to be licensed under chapter 40 of title 18,
				United States Code, the Secretary shall prescribe the rules and regulations for
				the implementation of this section with the concurrence of the Attorney General
				and avoid unnecessary duplication of regulatory requirements.
								(g)Periodic review
				by chemical facility required
								(1)Submission of
				reviewNot later than 3 years after the date on which a
				vulnerability assessment or facility security plan required under this section
				is submitted, and at least once every 5 years thereafter (or on such a schedule
				as the Secretary may establish by regulation), the owner or operator of the
				chemical facility covered by the vulnerability assessment or facility security
				plan shall submit to the Secretary a review of the adequacy of the
				vulnerability assessment or facility security plan that includes a description
				of any changes made to the vulnerability assessment or facility security
				plan.
								(2)Review of
				reviewThe Secretary shall—
									(A)ensure that a
				review required under paragraph (1) is submitted not later than the applicable
				date; and
									(B)not later than 6
				months after the date on which a review is submitted under paragraph (1),
				review the review and notify the facility submitting the review of the
				Secretary’s approval or disapproval of the review.
									1804.Record
				keeping; site inspections
							(a)Record
				keepingThe Secretary shall require each chemical facility
				required to submit a vulnerability assessment or facility security plan under
				section 1803 to maintain a current copy of the assessment and the plan at the
				facility.
							(b)Right of
				entryFor purposes of carrying out this title, the Secretary (or
				a designee of the Secretary) shall have, on presentation of credentials, a
				right of entry to, on, or through any property of a chemical facility on the
				list maintained by the Secretary under section 1802(a)(1) or any property on
				which any record required to be maintained under this section is
				located.
							(c)Inspections and
				verificationsThe Secretary shall, at such time and place as the
				Secretary determines to be appropriate, conduct or require the conduct of
				facility security inspections and verifications and may, by regulation,
				authorize third party inspections and verifications by persons trained and
				certified by the Secretary for that purpose. Such an inspection or verification
				shall ensure and evaluate compliance with—
								(1)this title and any
				regulations prescribed to carry out this title; and
								(2)any security
				standards or requirements adopted by the Secretary in furtherance of the
				purposes of this title.
								(d)Requests for
				recordsIn carrying out this title, the Secretary (or a designee
				of the Secretary) may require the submission of or, on presentation of
				credentials, may at reasonable times obtain access to and copy any
				documentation necessary for—
								(1)reviewing or
				analyzing a vulnerability assessment or facility security plan submitted under
				section 1803; or
								(2)implementing such
				a facility security plan.
								(e)ComplianceIf
				the Secretary determines that an owner or operator of a chemical facility
				required to submit a vulnerability assessment or facility security plan under
				section 1803 fails to maintain, produce, or allow access to records or to the
				property of the chemical facility as required by this section, the Secretary
				shall issue an order requiring compliance with this section.
							1805.Enforcement
							(a)Submission of
				information
								(1)Initial
				submissionThe Secretary shall specify in regulations prescribed
				under section 1803(a), specific deadlines for the submission of the
				vulnerability assessments and facility security plans required under this title
				to the Secretary. The Secretary may establish different submission requirements
				for the different tiers of chemical facilities under section 1802(c).
								(2)Major changes
				requirementThe Secretary shall specify in regulations prescribed
				under section 1803(a), specific deadlines and requirements for the submission
				by a facility required to submit a vulnerability assessment or facility
				security plan under that section of information describing—
									(A)any change in the
				use by the facility of more than a threshold amount of any substance of
				concern; and
									(B)any significant
				change in a vulnerability assessment or facility security plan submitted by the
				facility.
									(3)Failure to
				complyIf an owner or operator of a chemical facility fails to
				submit a vulnerability assessment or facility security plan in accordance with
				this title, the Secretary shall issue an order requiring the submission of a
				vulnerability assessment or facility security plan in accordance with section
				1804(e).
								(b)Review of
				security plan
								(1)In
				general
									(A)Deadline for
				reviewNot later than 180 days after the date on which the
				Secretary receives a vulnerability assessment or facility security plan under
				this title, the Secretary shall review and approve or disapprove such
				assessment or plan.
									(B)DesigneeThe
				Secretary may designate a person (including a third party entity certified by
				the Secretary) to conduct a review under this subsection.
									(2)DisapprovalThe
				Secretary shall disapprove a vulnerability assessment or facility security plan
				if the Secretary determines that—
									(A)the vulnerability
				assessment or facility security plan does not comply with regulations
				prescribed under section 1803; or
									(B)in the case of a
				facility security plan, the plan or the implementation of the plan is
				insufficient to address—
										(i)any
				vulnerabilities identified in a vulnerability assessment of the chemical
				facility or associated oversight actions taken under section 1803; or
										(ii)the threat of a
				chemical facility terrorist incident at the chemical facility.
										(3)Specific
				security measures not requiredThe Secretary shall not disapprove
				a facility security plan under this section based solely on the specific
				chemical facility security measures that the chemical facility selects to meet
				the security performance requirements established by the Secretary under
				section 1803(c).
								(4)Provision of
				notification of disapprovalIf the Secretary disapproves the
				vulnerability assessment or facility security plan submitted by a chemical
				facility under this title or the implementation of a facility security plan by
				such a facility, the Secretary shall—
									(A)provide the owner
				or operator of the facility a written notification of the disapproval that
				includes a clear explanation of deficiencies in the assessment, plan, or
				implementation of the plan;
									(B)provide guidance
				to assist the facility in addressing such deficiency;
									(C)in the case of a
				facility for which the owner or operator of the facility does not address such
				deficiencies by such date as the Secretary determines to be appropriate, issue
				an order requiring the owner or operator to correct specified deficiencies by a
				specified date; and
									(D)in the case of a facility assigned to the
				high-risk tier under section 1802(c)(4), consult with the owner or operator the
				facility to identify appropriate steps to be taken by the owner or operator to
				address the deficiencies identified by the Secretary.
									(5)Revision of
				disapproved assessment or planIf the Secretary disapproves a
				vulnerability assessment or facility security plan submitted under this title,
				the Secretary shall require the owner or operator of the chemical facility that
				submitted the assessment or plan to revise the assessment or plan to address
				any deficiencies identified by the Secretary and to submit to the Secretary the
				revised assessment or plan.
								(6)No private right
				of actionNothing in this title confers upon any private person a
				right of action against an owner or operator of a chemical facility to enforce
				any provision of this title.
								(c)Reporting
				process
								(1)EstablishmentThe
				Secretary shall establish, and provide information to the public regarding, a
				process by which any person may submit a report to the Secretary regarding
				problems, deficiencies, or vulnerabilities at a chemical facility.
								(2)ConfidentialityThe
				Secretary shall keep confidential the identity of a person that submits a
				report under paragraph (1) and any such report shall be treated as protected
				information under section 1808(f) to the extent that it does not consist of
				publicly available information.
								(3)Acknowledgment
				of receiptIf a report submitted under paragraph (1) identifies
				the person submitting the report, the Secretary shall respond promptly to such
				person to acknowledge receipt of the report.
								(4)Steps to address
				problemsThe Secretary shall review and consider the information
				provided in any report submitted under paragraph (1) and shall take appropriate
				steps under this title to address any problem, deficiency, or vulnerability
				identified in the report.
								(5)Retaliation
				prohibited
									(A)ProhibitionNo
				employer may discharge any employee or otherwise discriminate against any
				employee with respect to the compensation of, or terms, conditions, or
				privileges of the employment of, such employee because the employee (or a
				person acting pursuant to a request of the employee) submitted a report under
				paragraph (1).
									(B)Enforcement
				processThe Secretary shall establish—
										(i)a
				process by which an employee can notify the Secretary of any retaliation
				prohibited under this paragraph; and
										(ii)a
				process by which the Secretary may take action as appropriate to enforce this
				section.
										1806.Penalties
							(a)Administrative
				penalties
								(1)In
				generalThe Secretary may issue an administrative penalty of not
				more than $250,000 for failure to comply with an order issued by the Secretary
				under this title.
								(2)Provision of
				noticeBefore issuing a penalty under paragraph (1), the
				Secretary shall provide to the person against which the penalty is to be
				assessed—
									(A)written notice of
				the proposed penalty; and
									(B)the opportunity to
				request, not later than 30 days after the date on which the notice is received,
				a hearing on the proposed penalty.
									(3)Procedures for
				reviewThe Secretary may prescribe regulations outlining the
				procedures for administrative hearings and appropriate review, including
				necessary deadlines.
								(b)Civil
				penalties
								(1)In
				generalThe Secretary may bring an action in a United States
				district court against any owner or operator of a chemical facility that
				violates or fails to comply with—
									(A)any order or
				directive issued by the Secretary under this title; or
									(B)any facility
				security plan approved by the Secretary under this title.
									(2)ReliefIn
				any action under paragraph (1), a court may issue an order for injunctive
				relief and may award a civil penalty of not more than $50,000 for each day on
				which a violation occurs or a failure to comply continues.
								(c)Criminal
				penaltiesAn owner or operator of a chemical facility who
				knowingly and intentionally violates any order issued by the Secretary under
				this title shall be fined not more than $100,000, imprisoned for not more than
				1 year, or both.
							(d)Treatment of
				information in adjudicative proceedingsIn a proceeding under
				this section, vulnerability assessments, facility security plans, and other
				information submitted to or obtained by the Secretary under this title, or
				related vulnerability or security information, shall be treated in any judicial
				or administrative action as if the information were classified material.
							1807.Federal
				preemption
							(a)In
				generalA State or local government may not prescribe, issue, or
				continue in effect a law, regulation, standard or order that may frustrate the
				purposes of this title or any regulations or standards prescribed under this
				title.
							(b)Application for
				reviewA person, State, or local government directly affected by
				a requirement of a State or local government may submit to the Secretary, as
				provided in regulations that the Secretary shall prescribe, an application
				asking the Secretary to decide whether the requirement is preempted by this
				title.
							1808.Protection of
				information
							(a)Prohibition of
				public disclosure of protected information
								(1)In
				generalThe Secretary shall ensure that protected information, as
				described in subsection (f), is not disclosed except as provided in this
				title.
								(2)Specific
				prohibitionsIn carrying out paragraph (1), the Secretary shall
				ensure that protected information is not disclosed—
									(A)by any Federal
				agency under section 552 of title 5, United States Code; or
									(B)under any State or
				local law.
									(b)Regulations
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Chemical Facility Anti-Terrorism Act of
				2006, the Secretary shall prescribe such regulations, or issue
				such orders, as necessary to prohibit the unauthorized disclosure of protected
				information, as described in subsection (f).
								(2)RequirementsThe
				regulations prescribed under paragraph (1) shall—
									(A)permit information
				sharing, on a confidential basis, with Federal, State and local law enforcement
				officials and first responders and chemical facility personnel, as necessary to
				further the purposes of this title;
									(B)provide for the
				confidential use of protected information in any administrative or judicial
				proceeding, including placing under seal any such information that is contained
				in any filing, order, or other document used in such proceedings that could
				otherwise become part of the public record; and
									(C)limit access to
				protected information to persons designated by the Secretary.
									(c)Other
				obligations unaffectedNothing in this section affects any
				obligation of the owner or operator of a chemical facility to submit or make
				available information to a Federal, State, or local government agency under, or
				otherwise to comply with, any other law.
							(d)Submission of
				information to CongressNothing in this title shall be construed
				as authorizing the withholding of any information from Congress.
							(e)Disclosure of
				independently furnished informationNothing in this title shall
				be construed as affecting any authority or obligation of a Federal agency to
				disclose any record or information that the Federal agency obtains from a
				chemical facility under any other law.
							(f)Protected
				informationFor purposes of this section, protected information
				includes the following:
								(1)The criteria and
				data used by the Secretary to assign chemical facilities to risk-based tiers
				under section 1802 and the tier to which each such facility is assigned.
								(2)The vulnerability
				assessments and facility security plans submitted to the Secretary under this
				title.
								(3)Information
				concerning the security performance requirements for a chemical facility under
				section 1803(c).
								(4)Any other
				information generated or collected by a Federal, State, or local government
				agency or by a chemical facility for the purpose of carrying out or complying
				with this title that—
									(A)describes any
				vulnerability of a chemical facility to an act of terrorism;
									(B)describes the
				assignment of any chemical facility to a risk-based tier under this
				title;
									(C)describes any
				security measure (including any procedure, equipment, training, or exercise)
				for the protection of a chemical facility from an act of terrorism; or
									(D)the disclosure of
				which the Secretary determines would be detrimental to the security of any
				chemical facility.
									1809.Certification
				of third-party entities
							(a)Certification of
				third-party auditorsThe Secretary may designate a third-party
				entity to carry out any function under subsection (e)(5) of section 1803,
				subsection (b) or (c) of section 1804, or subsection (b)(1) of section
				1805.
							(b)Procedures and
				requirements for private entitiesBefore designating a
				third-party entity to carry out a function under subsection (a), the Secretary
				shall—
								(1)develop, document,
				and update, as necessary, minimum standard operating procedures and
				requirements applicable to such entities designated under subsection (a),
				including—
									(A)conducting a
				90-day independent review of the procedures and requirements (or updates
				thereto) and the results of the analyses of such procedures (or updates
				thereto) pursuant to subtitle G; and
									(B)upon completion of
				the independent review under subparagraph (A), designating any procedure or
				requirement (or any update thereto) as a qualified anti-terrorism technology
				pursuant to section 862(b); and
									(2)conduct safety and
				hazard analyses of the standard operating procedures and requirements developed
				under paragraph (1).
								(c)Technical review
				and approvalNot later than 60 days after the date on which the
				results of the safety and hazard analysis of the standard operating procedures
				and requirements are completed under paragraph (1)(B), the Secretary
				shall
								(1)complete a
				technical review of the procedures and requirements (or updates thereto) under
				sections 862(b) and 863(d)(2); and
								(2)approve or
				disapprove such procedures and requirements (or updates thereto).
								(d)Effect of
				approval
								(1)Issuance of
				certificate of conformanceIn accordance with section 863(d)(3),
				the Secretary shall issue a certificate of conformance to a third-party entity
				to perform a function under subsection (a) if the entity—
									(A)demonstrates to
				the satisfaction of the Secretary the ability to perform validations in
				accordance with standard operating procedures and requirements (or updates
				thereto) approved by the Secretary under subsection (c)(2); and
									(B)agrees to—
										(i)perform such
				function in accordance with such standard operating procedures and requirements
				(or updates thereto); and
										(ii)maintain
				liability insurance coverage at policy limits and in accordance with conditions
				to be established by the Secretary pursuant to section 864; and
										(C)signs an agreement
				to protect the proprietary and confidential information of any chemical
				facility with respect to which the entity will perform such function.
									(2)Litigation and
				risk management protectionsA third-party entity that maintains
				liability insurance coverage at policy limits and in accordance with conditions
				to be established by the Secretary pursuant to section 864 and receives a
				certificate of conformance under paragraph (1) shall receive all applicable
				litigation and risk management protections under sections 863 and 864.
								(3)Reciprocal
				waiver of claimsA reciprocal waiver of claims shall be deemed to
				have been entered into between a third-party entity that receives a certificate
				of conformance under paragraph (1) and its contractors, subcontractors,
				suppliers, vendors, customers, and contractors and subcontractors of customers
				involved in the use or operation of any function performed by the third-party
				entity under subparagraph (a).
								(4)Information for
				establishing limits of liability insuranceA third-party entity
				seeking a certificate of conformance under paragraph (1) shall provide to the
				Secretary necessary information for establishing the limits of liability
				insurance required to be maintained by the entity under section 864(a).
								(e)MonitoringThe
				Secretary shall regularly monitor and inspect the operations of a third-party
				entity that performs a function under subparagraph (a) to ensure that the
				entity is meeting the minimum standard operating procedures and requirements
				established under subsection (b) and any other applicable requirement under
				this section.
							1810.Annual report
				to Congress
							(a)Annual
				reportNot later than one year after the date of enactment of the
				Chemical Facility Anti-Terrorism Act of
				2006 and annually thereafter, the Secretary shall publish a
				report on progress in achieving compliance with this title, including—
								(1)an assessment of
				the effectiveness of the facility security plans developed under this
				title;
								(2)any lessons
				learned in implementing this title; and
								(3)any recommendations
				of the Secretary to improve the programs, plans, and procedures under this
				title.
								(b)Protected
				informationA report under this section may not include
				information protected under section 1808.
							1811.ApplicabilityThis title shall not apply to—
							(1)any facility that
				is owned and operated by the Department of Defense, the Department of Justice,
				or the Department of Energy;
							(2)the transportation
				in commerce, including incidental storage, of any substance of concern
				regulated as a hazardous material under chapter 51 of title 49, United States
				Code; or
							(3)any facility that
				is owned or operated by a licensee or certificate holder of the Nuclear
				Regulatory Commission.
							1812.Savings
				clauseNothing in this title
				is intended to affect section 112 of the Clean Air Act (42 U.S.C. 7412), the
				Clean Water Act, the Resource Conservation and Recovery Act, and the National
				Environmental Policy Act of
				1969.
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end the following:
				
						Title XVIII—Regulation of Chemical Facilities
						Sec. 1801. Definitions.
						Sec. 1802. Designation and ranking of chemical
				  facilities.
						Sec. 1803. Vulnerability assessments and facility security
				  plans.
						Sec. 1804. Record keeping; site inspections.
						Sec. 1805. Enforcement.
						Sec. 1806. Penalties.
						Sec. 1807. Federal preemption.
						Sec. 1808. Protection of information.
						Sec. 1809. Certification of third-party auditors.
						Sec. 1810. Annual report to Congress.
						Sec. 1811. Applicability.
						Sec. 1812. Savings clause.
				
			3.Report to
			 Congress
			(a)Updated
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Homeland Security shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate an update of the national
			 strategy for the chemical sector that is required to be submitted by the
			 Secretary to the Committee on Appropriations of the House of Representatives
			 and the Committee of Appropriations of the Senate by not later than February
			 10, 2006.
			(b)Protected
			 informationA report under this section may not include
			 information protected under section 1808 of the Homeland Security Act of 2002,
			 as added by section 3.
			4.Inspector General
			 report
			(a)Report
			 requiredNot later than 1 year after the date on which the
			 regulations required to be prescribed under this Act are prescribed, the
			 Inspector General of the Department of Homeland Security shall submit a report
			 to the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate that
			 reviews the effectiveness of the implementation of this Act, including the
			 effectiveness of facility security plans required under this Act and any
			 recommendations to improve the programs, plans, and procedures required under
			 this Act.
			(b)Classified
			 annexThe Inspector General may issue a classified annex to the
			 report if the Inspector General determines a classified annex is
			 necessary.
			5.Deadline for
			 regulationsThe Secretary
			 shall prescribe the regulations required to be prescribed under section 1803(a)
			 of the Homeland Security Act of 2002, as added by section 1(a), by not later
			 than one year after the date of the enactment of this Act.
		
